Citation Nr: 0111598	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a scar, residual 
of a left hand injury, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for a 
postoperative scar in the right groin area.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1952 to June 
1955, and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, the new law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant's service medical records show that in October 
1961, he sustained a stab wound to his left thumb with a 
pocket knife.  He was subsequently treated for various 
complaints including numbness and stiffness in his left 
thumb.  In May 1962, he underwent surgical left thumb 
exploration and a biopsy was taken of the synovium of the 
first metacarpal phalangeal (MP) joint.  The pathology report 
notes hyalinized fibrous connective tissue compatible with 
scar tissue.  

At the time of a VA scars examination in May 1999, the 
examiner did not sufficiently distinguish the findings 
regarding the appellant's left hand scar from those of the 
groin.  Additionally, subsequent to the May 1999 VA scars and 
hand examinations the appellant underwent excision of a cyst 
on the left hand which the hand examiner tended to relate to 
the service-connected left hand injury.  There is no medial 
evidence pertaining to the left hand subsequent to the cyst 
removal so the post-operative status is not known, although 
the appellant testified at his September 2000 video 
conference hearing that he still has numbness of the thumb 
and an inability to hold objects for more than a brief 
period.  

At the September 2000 video conference hearing, the appellant 
also testified that his service-connected scar in the right 
groin area was tender and that there was "nerve damage to 
it."  He noted that due to his scar, he had a shooting pain 
that went down his leg and stated that a VA physician had 
informed him that there was underlying nerve damage from the 
groin area scar.  However, he could not remember the name of 
the physician.  

Thus, it is concluded that the appellant should be afforded 
additional examinations to determine the current status of 
his left hand and right groin disabilities.  

Accordingly, the case is REMANDED for the following actions.  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In that regard, the 
appellant should be asked to identify any 
medical evaluation or treatment for his 
left hand and/or groin disabilities 
subsequent to the medical evidence on 
file.  The RO should then obtain any 
evidence identified. 

2.  The RO should afford the appellant VA 
dermatology and neurology examinations by 
examiners who have not previously 
examined him, to determine the current 
manifestations and severity of the post-
operative scar in the right groin area 
and the status of his service-connected 
left hand disability.  It is essential 
that the examiners report the findings 
for the groin and left hand separately so 
that there will be no confusion as to 
which findings relate to which disability 
and that the examinations be 
comprehensive.  The claims folder and a 
separate copy of this remand should be 
provided to the examiners for review 
prior to the examinations.  Any indicated 
studies, including electrodiagnostic 
studies, must be performed.  The 
appellant's history, current complaints, 
and examination findings must be reported 
in detail by the examiners.  The 
neurological examiner also should review 
the service medical records, particularly 
in regard to the left hand injury to 
better assess the nature of the injury 
and resulting damage.  

As to the (1) groin and (2) left hand 
scars, the dermatology examiner should 
comment on whether each scar is or is not 
superficial, poorly nourished, with 
repeated ulceration, tender and painful 
on objective demonstration, or productive 
of any functional limitation.  The 
neurological examiner is requested to 
express an opinion as to whether there is 
any underlying nerve damage due to the 
right groin area scar or due to the 
service-connected hand injury or removal 
of the left hand cyst and whether the 
cyst as likely as not was caused by the 
hand injury or resulting scar.  Both 
examiners should also render an opinion 
on whether the appellant's subjective 
complaints are consistent with organic 
pathology/objective findings.  If 
numbness of an extremity in a 
glove/stocking pattern is noted, the 
examiner should explain what that means.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
case and if the VA examination reports 
are not in compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  Thereafter, the RO should readjudicate 
the claims, with consideration of each 
disability under all applicable rating 
criteria, to include whether either 
disability should be rated under a nerve 
code in lieu of or in addition to the 
currently used codes.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified  The appellant is advised 
that failure to cooperate by failing to reporting for any 
scheduled examinations may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).




